Order, entered on September 10, 1964, unanimously reversed on the law and on the facts, with $30 costs and disbursements to appellant, and the motion denied. In this ease the inf ant suffered the injuries April 16, 1963. The notice of motion seeking leave to file a late notice of claim was dated June 24, 1964 and was returnable July 30, 1964. The court was without power to grant leave to file such late notice, since more than one year had expired from the date of the accident. (General Municipal Law, § 50-e.) Concur — Breitel, J. P., Yalente, McNally, Stevens and Eager, JJ.